DETAILED ACTION
This is responsive to the amendment dated 1/13/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2017065751 hereinafter Tsai) in view of Doumanidis et al. (US 6,450,393 hereinafter Doumanidis) and Harte et al. (US 2011/0168672 hereinafter Harte).
Regarding claims 1 and 10, Tsai discloses an apparatus for additive manufacturing of an object (fig. 1) comprising: a build plate (22, 23) having a build face (top surface of 22); a build unit (14, 16, 12) facing the build face comprising: a foil delivery unit (12)(manual or automated sheet loading system, para. [0031]) having uniform metal sheets of foil (para. [0028]), one of which is active at a given time and faces the radiation emission directing device (para. [0031, 0032]), and a radiation emission directing device (14, collectively: 30, 32, 33, 34, 40, 42, 26); a gasflow device (43) configured to apply gas flow (para. [0037]); the build unit is coupled to a positioning system (44, para. [0039]) which allow the build plate and radiation emission device to move relative to one another in at least three dimensions, including an embodiment in which the build plate is stationary (para. [0029]), thus necessitating that the build unit be movable in at least three-dimensions; wherein the foil is configured to be brought into 
Tsai does not explicitly provide that gasflow device applies the gasflow to the face of the active sheet of foil, though does strongly imply it (the material joining laser 26 is focused to a beam spot, para. [0035], the beam spot is aligned with each successive foil sheet, para. [0036], the shielding gas dispenser 43 dispenses the shielding gas toward the beam spot to enhance material joining, para. [0037]), and also does not provide that the gas flow is laminar.  Attention is turned to Harte which teaches that it is known to apply gas onto a substrate which is being laser processed in order to aid in the processing (abstract) such that the gas is laminar (para. [0089]) and parallel (as per claim 10)(fig. 5b, see arrow) to the face of the substrate.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have configured the gas device of Tsai such that it applies gas to the face of the foil in a parallel direction and laminar manner so as to enhance material joining and prevent oxidation, as taught to be desirable by both Tsai and Harte. 
Tsai however does not explicitly show that the build unit is configured to move the foil from the delivery unit into contact with the build plate while the foil is still attached to the foil delivery unit. Attention is Doumanidis, which teaches a similar apparatus for additive manufacturing (30) having a build plate (54) and a build unit (66/42, 40/38). The build unit includes a material delivery unit (66, 42) and a welding/cutting unit (40, 38). The material delivery unit is a foil delivery unit (col. 6, ln. 33-37).  The build unit is coupled to a positioning system (44) (col. 8, ln. 11-16) and in particular moves foil from the foil delivery unit (col. 6, ln. 38-43) into contact with the build plate or object thereon while the foil is attached to the delivery unit for the foil to be 
Regarding claims 2 and 4, Tsai as modified shows all of the instant invention as discussed above, shows an energy source (30), which is a laser source (para. [0033]).
Regarding claim 5, Tsai as modified shows all of the instant invention as discussed above, and shows an energy source (30), but specifies that it is a laser source, not an electron beam source. However, Tsai indicates that electron beam welding is a common means of additive manufacture (para. [0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an electron beam source for the energy source, instead of a laser, since electron beams are precise, able to weld highly reflective metals, and will not damage heat vulnerable materials. Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Regarding claims 6 and 7, Tsai as modified by Doumanidis shows all of the instant invention as discussed above and further provides the foil delivery unit (12), but does not show that it is a foil dispenser which is capable of storing one or more rolls of foil, dispenses a length from an active roll, and then collects it on an excess collection roll.  Doumanidis unit includes a dispenser (68) which is capable of storing one or more rolls of foil (fig. 1) and dispensing a length of the foil (32) from the active roll and also an excess collection roll (70).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a foil dispenser made of rolls, like in Doumanidis, in the device of Tsai, so that excess foil can be easily retaken up and discarded or reprocessed.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Doumanidis, and Harte, as applied to claim 1, in further view  of Jense (US 6,974,930). 
Regarding claim 3, Tsai as modified shows all of the instant invention as discussed above, and further specifies a scanner (40) which orients the laser (para. [0034]) but does not specify that it is the galvo type. Attention is turned to Jense which teaches a similar laser machining device which uses galvo scanners (74, 75) to direct a laser beam (fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have used a galvo scanner to direct the laser beam, since galvo scanners are known to quickly and precisely direct small laser beams (Jense, col. 3, ln. 55). 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that argues that Tsai teaches a gas nozzle 60 which dispenses a coaxial stream of gas along with the z-axis  of the material removal laser and thus does not disclose a gasflow device configured to apply a  laminar flow to a face of an active sheet.  The Examiner notes that this does not address the gasflow device 43 as articulated in the previous rejection. 
Applicant argues that Doumanidis teaches away from the use of shielding gas. The Examiner notes that Doumanidis is used only to teach that it is known to move foil from the foil delivery unit and into contact with the built plate while the foil is still attached to the delivery unit. 
Applicant’s arguments with respect to Ashida have been considered, but are moot since Ashida is no longer relied upon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754